Cobb, J.
This cause is brought to this court on error, but the plaintiff in error has failed to furnish the clerk, with,printed copies of his brief and points relied upon, as required by *57rule YII. This rule is imperative in its language, and while it may not have been rigidly enforced in all cases heretofore, the time has arrived, in the opinion of the court, when its violation can be no longer tolerated. If the time ever was when the business of the court was such that its members could find time to search the record of causes for the points which the court ought to consider, and then search the library for authorities, aided only by the digests, that time is past. The vastly increased business of the court renders it necessary that all rules calculated to facilitate the members of the court in the discharge of their duty be enforced, and probably others adopted.
There being no error apparent on the face of the record, the judgment of the district court is affirmed.
Judgment affirmed.
■The other judges concur.